Citation Nr: 1812592	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected xeroderma of the hands and onychomycosis of the feet prior to September 2, 2015, a rating in excess of 30 percent between September 2, 2015 and January 1, 2016, and a rating in excess of 10 percent from January 1, 2016.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1989 to December 1989, from June 2005 to September 2006, and from February 2009 to February 2011.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2017, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination regarding his skin conditions.  Since remand, the Veteran underwent the VA examination in September 2017.  Thus, the Board determines that there has been substantial compliance with the August 2017 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1. Prior to September 2, 2015, the Veteran's xeroderma of the hands and onychomycosis of the feet covered at least 5 percent but less than 20 percent of his total body area and exposed body area; there was no systemic treatment such as use of corticosteroids or other immunosuppressive drugs.  

2. Between September 2, 2015, and September 13, 2016, there was use of corticosteroids for at least six weeks but not constantly; there is no evidence regarding the total or exposed body area affected.  

3. From September 13, 2016, the Veteran's xeroderma of the hands and onychomycosis of the feet covered less than 5 percent of his total body area and less than 5 percent of his exposed body area; there was no systemic treatment or use of corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1. Prior to September 2, 2015, the requirements for an initial rating in excess of 10 percent for xeroderma of the hands and onychomycosis have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2017).

2. Between September 2, 2015, and September 13, 2016, the requirements for a rating of 30 percent for xeroderma of the hands and onychomycosis have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2017).

3. From September 13, 2016, the requirements for a rating in excess of 10 percent for xeroderma of the hands and onychomycosis have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in January 2011.
The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in September 2017 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The VA examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's xeroderma of the hands and onychomycosis of the feet have been combined and evaluated together under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Diagnostic Code 7806 provides a noncompensable rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and there was no more than topical treatment required during the past 12-month period.  

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic treatment such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12 month period.  

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic treatment such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic treatment such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Systemic treatment must consist of corticosteroids or other immunosuppressive drugs.  Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands.  They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin.  

For purposes of Diagnostic Code 7806, the use of topical corticosteroids does not mean systemic treatment although in some cases a topical corticosteroid could conceivably be administered on a large enough scale to affect the body as a whole.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).

Analysis
Evidence

The Veteran contends that he is entitled to a higher rating for his xeroderma of the hands and onychomycosis of the feet.  As reflected on the title page, the Veteran has been assigned staged ratings for his skin conditions of the hands and feet.  Thus, the Board will assess each staged rating.


The record indicates that the Veteran's xeroderma and onychomycosis manifest in dry skin on his hands and feet as well as mycotic nails and macerated areas between his toes.  There are treatment reports of record that speak solely to these symptoms and the appearance of the Veteran's hands and feet.  As such, these reports do not speak to rating criteria for Diagnostic Code 7806, which considers body percentage covered and forms of treatment.  38 C.F.R. § 4.118.  Thus, while the Board has reviewed the entire record these reports will not be discussed.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but need not discuss each piece of evidence).

An October 2005 service treatment record indicates that the Veteran was prescribed Lamisil for his onychomycosis.  In February 2011, the Veteran underwent a general VA examination.  As to physical findings, the examiner noted slight white discoloration of the first and fifth toenails of both feet and indicated that it encompassed less than 1 percent of the total body area and 0 percent of the exposed body area.  As to the Veteran's hands, the examiner indicated that the dry skin on the hands incorporated 5 perfect exposed areas and 1 percent total body area.    

In April 2015, the Veteran underwent a VA examination specifically for his skin conditions of the hands and feet.  The examiner indicated diagnoses of xeroderma and onychomycosis.  The examiner noted the Veteran's reports that his onychomycosis had been treated with Lamisil for six weeks in 2005 to 2006 and that his xeroderma was treated with moisturizing creams.  He also indicated that his xeroderma was much improved with the arrival of spring and that it had been much worse in the winter.  He denied any fungal infection affecting his toenails and requiring anti-fungal treatment.  The examiner indicated that none of the Veteran's skin conditions cause scarring or disfigurement of the head, face, or neck.  The examiner indicated there are no benign or malignant skin neoplasms (including malignant melanoma).  The examiner indicated there are no systemic manifestations due to any skin diseases (such as fever, weight loss, or hypoproteinemia associated with the skin conditions, such as erythroderma).  The examiner indicated the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The examiner did indicate that the Veteran had treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner specified that the Veteran had curettements accomplished in January, February, and April 2015 for his left foot callus and that the duration was 6 weeks or more but not constant.  The Board notes that the Veteran has a separate rating for his calluses, and that condition is not on appeal.  The examiner indicated that the Veteran had no debilitating or non-debilitating episodes in the previous 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Physical examination revealed that the Veteran did not have any skin conditions that affect the face, head, or neck.  

The examiner indicated that the Veteran has evidence of onychomycosis affecting his fourth and fifth toenails of both feet.  The examiner also indicated that the Veteran has evidence of well-controlled xeroderma affecting his hands and feet bilaterally.  The examiner indicated that the Veteran's onychomycosis affects less than 1 percent of his total skin area and that his "well-controlled" xeroderma condition affects less than 1 percent of his total skin area.  In an August 2015 report, the same VA examiner provided additional information indicating that the Veteran's onychomycosis affects approximately 4.0 cm2 of total exposed body area.  He indicated that the Veteran's xeroderma affects 0.0 cm2 of total exposed body area.  In an October 2015 addendum, the examiner clarified that the percentages indicated in his April and August 2015 opinions refer to total body area.  He indicated that the Veteran's onychomycosis does not affect his exposed body area and that his xeroderma is currently inactive and affects none of his exposed body area.

A September 2, 2015, podiatry note from Green Bay VA Medical Center (VAMC) indicates that the Veteran had a significant increase in signs and symptoms of athlete's foot.  The assessment was mildly mycotic nails.  The report also notes that an oral medication was recommended for the Veteran's athlete's foot.  Per the medications list, the Veteran was prescribed terbinafine for 90 days with an expiration date of December 1, 2015 (90 days).    

An October 2015 podiatry note from Green Bay VAMC indicates that moderate improvement of mycotic nails was seen through use of oral medications.  A November 2015 podiatry note from Green Bay VAMC indicates that the Veteran's athlete's foot appears to have cleared up on the right foot and is reduced on the left foot.  The report also indicated that the Veteran still had maceration between the toes of his left foot.  The assessment was mildly mycotic nails and the Veteran was prescribed tolnaftate, listed as a powder, to use between the toes for five weeks.    

In September 2017, the Veteran underwent another VA skin examination.  The examiner indicated diagnoses for onychomycosis on the toenails and xeroderma.  The examiner noted the Veteran's course of Lamisil treatment in 2005 to 2006.  The Veteran also reported that he did not recall when but that he had a few additional courses of Lamisil throughout the years, with no lasting results.  In response, the examiner noted that November 2014 and December 2014 podiatry notes indicated "normal nails and nail plates" and that an April 2015 podiatry note indicates that the Veteran denied fungal infection affecting his toenails requiring anti-fungal treatment, and no medications for the left foot.  The examiner noted that a July 2017 podiatry visit note indicates "nail plates mildly mycotic," and an August 2017 podiatry note indicates "mycotic nails both feet."  The examiner also indicated that the Veteran reported that his dry hands are in the best condition in the summer.

The examiner indicated that none of the Veteran's skin conditions cause scarring or disfigurement of the head, face or neck.  The examiner indicated there are no benign or malignant skin neoplasms (including malignant melanoma) and no systemic manifestations due to any skin diseases (such as fever, weight loss, or hypoproteinemia associated with skin conditions, such as erythroderma).  The examiner indicated that the Veteran has been treated with oral or topical medications in the past 12 months for any skin condition.  The examiner specified that the Veteran was treated for his xeroderma with Zeosorb powder for the macerated areas between his toes.  The examiner provided a duration of less than six weeks.  The examiner indicated that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner indicated there had been no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis. 

On physical examination, the examiner noted thickened and yellowish bilateral fourth and fifth toenails and macerated areas between the toes as symptoms of the Veteran's onychomycosis and xeroderma.  As to percentage of the body affected by these conditions, the examiner indicated that the onychomycoses for the toenails covers less than 5 percent total body area and less than 5 percent exposed body area.  The examiner indicated that the xeroderma on the hands and feet covers less than 5 percent.  As the Veteran has multiple skin conditions, the examiner indicated that the combined percentage was less than 5 percent total body and less than 5 percent exposed body covered.  The examiner indicated there are no other pertinent physical findings, complications, conditions, signs and/or symptoms.

As to lay statements, in his April 2012 notice of disagreement and April 2014 VA 9 form, the Veteran indicated that he believes he should be rated 10 percent for his feet since he is rated 10 percent for his hands.  

Ratings

Prior to September 2, 2015

The Board finds that a 10 percent rating is warranted for the Veteran's onychomycosis and xeroderma prior to September 2, 2015.  The probative evidence indicates that the Veteran's xeroderma and onychomycosis combined covered at least 5 percent of his total body area during this period of the appeal.  See February 2011 examination report.  As the February 2011 examiner physically examined the Veteran and applied medical standards in deriving the percentages, the Board finds the assessment probative.  As the probative evidence establishes manifestations commensurate with a 10 percent rating, the Board finds that a 10 percent rating is warranted prior to September 2, 2015.  

The Board acknowledges that the April 2015 VA examiner indicated and clarified that the Veteran's skin conditions covered less than 1 percent of his total body area and none of his exposed body area.  While the findings of this examination are commensurate with a noncompensable rating, the Veteran's rating is not currently staged again prior to September 2, 2015, and the Board will not lower the Veteran's rating.   

However, a higher rating is not warranted as the medical evidence does not show total or exposed body areas affected or use of systemic treatment commensurate with any higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.  While the record reflects the Veteran's use of Lamisil in 2005 and 2006 for six weeks to treat his onychomycosis, use of topical creams, including corticosteroids, does not indicate systemic treatment such as corticosteroids or other immunosuppressive drugs.  See Johnson v. Shulkin.

Given the evidence, the Board finds that the currently assigned 10 percent rating is appropriate for this time period, and that a higher rating is not warranted prior to September 2, 2015.      

From September 2, 2015, to September 13, 2016

The RO assigned a 30 percent rating from September 2, 2015, to January 1, 2016, based on the Veteran's use of systemic treatment.  However, the Board finds that the evidence warrants a different duration for this rating.
  
The Board finds that a 30 percent rating is warranted beginning September 2, 2015, the date which the Veteran began systemic treatment of terbinafine.  The September 2, 2015, podiatry note indicates that terbinafine is an oral medication for fungal infections.  As corticosteroids are called "systemic" steroids if taken by mouth, the Board finds that the Veteran's use of terbinafine was systemic treatment of corticosteroids.  As the prescription was for 90 days, the record also establishes systemic treatment for at least six weeks.  This duration of systemic treatment is commensurate with a 30 percent rating under Diagnostic Code 7806.  However, the Board finds that the 30 percent rating is warranted beyond January 1, 2016, as assigned by the RO.  

The RO ended the 30 percent staged rating on January 1, 2016, based on this being the first day of the month after the prescription for the systemic treatment ended.  However, the Board finds that a 30 percent rating is warranted until it is factually ascertainable that the Veteran's disability picture had changed, i.e. that he was no longer using a systemic treatment of corticosteroids.  It is speculative to say that the Veteran only used the prescription within the time frame before the prescription expired.  

At the September 13, 2017, VA examination, the examiner indicated there was no use of oral systemic treatment for the Veteran's skin condition in the previous year.  As the examiner physically examined the Veteran, reviewed the record, and assessed the rating criteria, the Board finds the report probative.  Given the probative evidence, the Board determines that it is factually ascertainable that after September 13, 2016 (a year prior to the September 13, 2017, VA examination), the Veteran did not use systemic treatment of corticosteroids or immunosuppressive drugs.  As such, the Board finds that the 30 percent rating is warranted between September 2, 2015, and September 13, 2016.  

However, a higher rating is not warranted during this period of the appeal.  There is no new medical evidence during this period of the appeal regarding the total or exposed body areas affected.  As such, there is no basis to determine whether a higher rating is warranted per total or exposed body area affected.  Nor was the systemic treatment during this period of the appeal constant or near-constant.  There is no indication of refills or additional prescriptions.  The Board acknowledges that the Veteran was also prescribed tolnaftate for five weeks to treat his onychomycosis.  However, the prescription list indicates that tolnaftate is a powder.  As discussed, use of topical treatments, including corticosteroids, does not indicate systemic treatment such as corticosteroids or other immunosuppressive drugs.  

Given the evidence, the Board finds that a 30 percent rating is warranted between September 2, 2015, and September 13, 2016.      



From September 13, 2016

As the Board has assigned a 30 percent rating from September 2, 2015, to September 13, 2016, the 10 percent rating that had been assigned by the RO from January 1, 2016, now takes effect from September 13, 2016.  Thus, the issue is now a rating in excess of 10 percent from September 13, 2016. 

The Board finds that a 10 percent rating is warranted for the Veteran's xeroderma and onychomycosis from September 13, 2016.  The Board acknowledges that the September 2017 VA examiner indicated that the Veteran's skin conditions affect less than 5 percent of the total body area and less than 5 percent of the exposed body area.  There is also no indication of systemic treatment such as corticosteroids or immunosuppressive drugs during this period of the appeal.  While these manifestations are commensurate with a noncompensable rating, the Board will not lower the 10 percent rating already in effect for this period of the appeal.  However, there is no basis for a higher rating as there was no systemic treatment and no evidence that more than 20 percent total or exposed body area is affected.  

Given the evidence, the Board finds that a 10 percent rating is warranted from September 13, 2016.      

Other Considerations

The Board has also considered whether a higher or separate rating is warranted at any period under other potentially applicable diagnostic codes.  Higher ratings for skin conditions may be warranted for disfigurement of the head, face or neck or for painful or unstable scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  However, the probative evidence is consistent that the Veteran's xeroderma and onychomycosis do not affect his face, head, or neck.  As such, Diagnostic Code 7800 is not applicable.  Id.  The probative evidence is also consistent that he does not have any painful or unstable scarring associated with his skin conditions.  As such, Diagnostic Codes 7804 and 7805 for scars is not applicable.  Id.  Nor did the Veteran have tumors, neoplasms, or other related conditions during the appeal period for which a separate rating could be assigned.  Thus, the Board finds that there is no basis for a separate rating.   

The Board acknowledges the Veteran's assertions that he should be assigned a separate 10 percent rating for his feet.  However, as discussed, there is no basis to rate either the Veteran's xeroderma or onychomycosis under any other diagnostic codes.  As such, Diagnostic Code 7806 is the appropriate code for both conditions.  Under Diagnostic Code 7806, both conditions would be rated based on body area affected or method of treatment.  To compensate the Veteran separately based on the same criteria would constitute pyramiding in violation of 38 C.F.R. § 4.14.  As such, a separate rating is not warranted.


ORDER

An initial rating in excess of 10 percent for xeroderma of the hands and onychomycosis of the feet prior to September 2, 2015, is denied.

An initial rating in excess of 30 percent rating for xeroderma of the hands and onychomycosis of the feet from September 2, 2015, to January 1, 2016, is denied.

An initial rating of 30 percent from January 1, 2016, to September 13, 2016, is granted.  

A rating in excess of 10 percent for xeroderma of the hands and onychomycosis of the feet from September 13, 2016, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


